Citation Nr: 0819413	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  An April 2000 Board decision confirmed a denial of 
service connection for a stomach disorder on the basis that 
the disorder was not related to the veteran's service.  

2.  The evidence received since the April 2000 Board decision 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  An April 2000 Board decision confirming a denial of 
service connection for a stomach disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  Evidence received since the April 2000 Board decision is 
not new and material, and the veteran's service connection 
claim for a stomach disorder is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2003 and June 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to reopen the claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  The notice 
requirements for new and material evidence claims set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by the 
June 2006 letter.  The veteran was also notified of the way 
initial disability ratings and effective dates are 
established.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.   The veteran has not been examined in conjunction 
with his claim; however, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  38 U.S.C. § 5103A(f); 38 
C.F.R.     § 3.159(c)(4)(C)(iii).  Thus, VA does not have a 
duty to provide the veteran a VA examination if the claim is 
not reopened.  The duties to notify and assist have been met.

New and Material Evidence

Service connection for a stomach disorder was initially 
denied by rating decision dated February 1967, on the grounds 
that there was no evidence of in-service treatment for a 
stomach disorder.  A timely appeal was filed, and the Board 
confirmed the denial of service connection in a decision 
dated July 1967.  38 U.S.C. § 4004(b) (1964); 38 C.F.R. 
§ 19.104 (1967).  

An application to reopen the claim for service connection for 
a stomach disorder was denied by the RO in June 1985.  Once 
again, a timely appeal was noted; however, the Board declined 
to reopen the claim in a decision dated January 1986, on the 
grounds that no new and material evidence had been submitted.  
38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1985).  

In a rating decision dated April 1986, the RO declined to 
reopen the veteran's claim on the grounds that no new and 
material evidence had been submitted.  There was no timely 
appeal filed.  38 U.S.C. § 4005(c)(1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1985).  

In rating decisions dated November 1997 and January 1998, the 
RO again declined to reopen the veteran's claim on the 
grounds that no new and material evidence pertinent to the 
issue of in-service incurrence had been submitted.  A timely 
appeal from the January 1998 decision was noted, and the 
Board confirmed the denial of service connection in a 
decision dated April 2000.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1100 (1999).  

The present application to reopen the claim of service 
connection for a stomach disorder was filed in August 2003.  
In support of his claim, the veteran submitted records from 
the VA Medical Center in Memphis, Tennessee, dated December 
2001 to August 2003, showing treatment for gastrointestinal 
ailments.  The veteran also advised that he had been treated 
for a stomach disorder at Brooke Army Medical Center during 
active service; however, in February 2004, officials at that 
facility indicated that no such records existed.  The veteran 
also referred to a March 1967 letter from Dr. C., a private 
physician, noting that he had treated the veteran for a 
gastrointestinal ailment in the spring of 1957.  Finally, the 
veteran pointed out that he had undergone a gastric resection 
at the VA Medical Center in Memphis in the 1980s.  The 
application to reopen was denied by rating decision dated 
June 2004, on the basis that no new and material evidence had 
been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial 
in April 2000, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156.  The letter from Dr. C., dated March 1967, was 
considered in the Board's July 1967 decision to confirm the 
February 1967 denial of service connection.  The 1985 records 
of the veteran's gastric resection have also been previously 
considered.  While there is evidence of a current stomach 
disorder, the veteran has not submitted additional evidence 
suggesting in-service incurrence of that disorder.  As no new 
and material evidence has been submitted since the last final 
denial of the veteran's claim, the claim is not reopened.











ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for a stomach disorder is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


